Per Curiam,
Our examination of the record brought up on this appeal has satisfied us that there was reasonable ground for the action of the court below in awarding the injunction. We now decide nothing more. The case is clearly within the rule that, on an appeal from a decree granting or refusing a preliminary injunction, we look only to see if there were apparently reasonable grounds for the court’s action. On an appeal taken from a final decree all questions involved are open for consideration: Gemmell et ah v. Fox et al., 241 Pa. 146; Hoffman v. Howell, 242 Pa. 112; Deal v. Erie Coal & Coke Company, 246 Pa. 552; Holden v. Llewellyn, 262 Pa. 400.
Appeal dismissed at the costs of the appellant.